ANDERSON, Circuit Judge, dissenting:
It is the ultimate irony if the justice system cannot figure out how to fix a legal mistake it made resulting in a conceded injustice: a sentence twenty-one months too long.
Broadly speaking, every major player in this case — defense counsel, government counsel, and the district court — has acknowledged that the 108-month sentence imposed in this case was imposed in error. They all agree in one way or the other— but unmistakably — that the proper sentence here was eighty-seven months. Both defense and government counsel freely admit that they acted under a mutual mistake of law when they had Landsaw plead guilty to Count I instead of Count II of the indictment. This mutual mistake of law, as explained in the majority opinion, made it impossible for the district court to apply the safety valve sentencing reduction. In short, the judicial system admits that Landsaw is erroneously and unjustly serving a sentence almost two years longer than he should.
The majority, adhering to a rather sterile application of the law, refuses to rectify this obvious injustice. Because I believe we have the authority, indeed the moral obligation, to rectify such injustice, I respectfully dissent.
The majority concludes that Landsaw can show neither deficient performance by his counsel nor prejudice from counsel’s erroneous advice about the availability of a safety valve sentencing reduction. I disagree. While it is true that we have held that erroneous sentencing advice by defense counsel does not render counsel’s performance constitutionally deficient, what happened here was more than mere *778erroneous sentencing advice by defense counsel. It was a mutual mistake of law, by both government and defense counsel, which left the district court absolutely unable, as a matter of law, to grant a benefit which Landsaw and the government envisioned he would receive. “ ‘The failure of an attorney to inform his client of the relevant law clearly satisfies the first prong of the Strickland analysis ..., as such an omission cannot be said to fall within the wide range of professionally competent assistance demanded by the Sixth Amendment.’ ” Miller v. Champion, 161 F.3d 1249, 1255 (10th Cir.1998) (quoting Hill v. Lockhart, 474 U.S. 52, 62, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985) (White, J., concurring)). I would declare it constitutionally deficient performance for defense counsel to fail to inform Landsaw that a Tenth Circuit case, United States v. Saffo, 227 F.3d 1260, 1273 (10th Cir.2000), made a safety valve reduction impossible as a matter of law if Landsaw pled guilty to Count I.
Furthermore, I would find that Landsaw also demonstrated prejudice from that deficient performance. Under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), a defendant complaining of ineffective assistance of counsel demonstrates prejudice by showing “that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at 694, 104 S.Ct. 2052. That same prejudice requirement applies “to ineffective-assistance claims arising out of the plea process.” Hill v. Lockhart, 474 U.S. 52, 57, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985). Thus, the prejudice requirement “focuses on whether counsel’s constitutionally ineffective performance affected the outcome of the plea process.” Id. at 59, 106 S.Ct. 366. Typically, in the plea context, that will involve a demonstration “that there is a reasonable probability that, but for counsel’s errors, [the defendant] would not have pleaded guilty and would have insisted on going to trial.” Id. (emphasis added). It is this latter verbiage that the majority rigidly applies, without further analysis, because there is no proof that Landsaw would have insisted on going to trial.
However, I do not believe that the Court in Hill intended the would-have-gone-to-trial test to be the only way a defendant can show prejudice in the plea process context. Rather, the test must be context-specific and it must focus on the ultimate test for prejudice set out in Strickland and Hill — whether counsel’s deficient performance “affected the outcome of the plea process.” Hill, 474 U.S. at 59, 106 S.Ct. 366. See United States v. Howard, 381 F.3d 873, 882 (9th Cir.2004) (“To satisfy Strickland’s prejudice prong, Howard must allege that but for counsel’s error, he would either have gone to trial or received a better plea bargain.”)
In this case, there is a reasonable probability that counsel’s error, made in concert with and compounded as it was by the concurrence of government counsel, thereby denying the district court its usual sentencing discretion, affected the outcome of the plea and sentencing process. Indeed, government counsel freely conceded at oral argument of this appeal that he would not have objected to letting Landsaw plead guilty to Count II, which permitted application of the safety valve. He also reiterated that, as stated in the plea agreement with respect to Count I, the government would not have opposed application of the safety valve reduction, if Landsaw was otherwise eligible for the reduction. And while it is true that there was no guarantee that Landsaw would ultimately have been deemed eligible for the reduction, there is no doubt that the clear expectation, indeed virtual assumption, of everyone involved was that Landsaw would re*779ceive the safety valve reduction. It cannot be overemphasized that at oral argument government counsel candidly (and commendably) confessed government error in the structuring of handsaw’s plea. He also stated that the government had no objection to the eighty-seven-month sentence the district court wanted to impose.
As to this last point, it also cannot be overemphasized that the district court itself conceded that it would have sentenced Landsaw to eighty-seven months had the mutual error of law by both counsel not occurred. In its Memorandum and Order below, the court stated as follows: “The court would have been willing to sentence defendant to 87 months if that had been the bottom of the guideline range.... If defendant had pleaded guilty to Count Two, instead of Count One, he probably would have received a sentence of 87 months because the safety valve provisions apply to that offense.” Memorandum & Order at 1-2, R. Vol. 1, tab. 90, 2005 WL 946518. Surely that demonstrates a reasonable probability that the outcome of the plea process would have been different had counsel not misunderstood the law.
Accordingly, in order to prevent what I perceive to be a fundamental miscarriage of justice, I would vacate the sentence and remand this case to the district court, with directions to vacate the plea agreement and allow the government and defense counsel a chance to readdress a plea agreement. Based on the government’s concessions, we assume that an agreement would be reached to allow Landsaw to plead guilty to Count II rather than Count I, thereby permitting the district court to apply the safety valve reduction. I am confident that government counsel will abide by the express statements he made in open court during appellate argument. I am likewise confident that the district court will do what it clearly wanted to do— i.e., sentence Landsaw to eighty-seven months’ imprisonment.
This sentence should be vacated, the underlying plea agreement set aside, and the case should be remanded for further proceedings.